                IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA           :
                                   :
           v.                      :    No. 1:19CR54-1
                                   :
STEVE BRANTLEY SPENCE              :


                       DEFENDANT’S TRIAL BRIEF


           The defendant, STEVE BRANTLEY SPENCE was indicted in a

superseding indictment on January 31, 2020 in Count One with

carjacking in violation of 18 U.S.C. Section 2119(1); in Count Two

with interstate transportation of a stolen vehicle, in violation

of 18 U.S.C. 2312; in Count Three with travelling in interstate

commerce (from Virginia Beach, Virginia to Greensboro, N.C. )with

intent to commit a domestic violence act in violation of 18 U.S.C.

Section 2261(a)(a) and (b)(3); and in Count Four with carrying and

using a firearm, by brandishing, during and in relation to a crime

of violence.    All acts are alleged to have occurred on December 3,

2018.

     GOVERNMENT’S EVIDENCE:      Based upon the discovery provided by

the government, its evidence will show that on December 3, 2018 in

Virginia Beach, Virginia, the Defendant strangled his girlfriend,

Denisha Hughes, stole her automobile and other items and drove to

Greensboro, North Carolina where he went to Smith High School with

the intent to kill his ex-girlfriend, Ariel King, and her husband,

Mason King.     The Defendant was confronted by school personnel and




        Case 1:19-cr-00054-UA Document 39 Filed 07/20/20 Page 1 of 5
informed them he was looking for the Kings.                    He had in his

possession a firearm and several rounds of ammunition.                   A school

resource officer responded and after a brief chase, the Defendant

was    apprehended.        Other    officers    of   the    Greensboro     Police

Department arrived to assist.          The Defendant was shot with a Taser

in the process of being apprehended.

       During     his    interaction    with    officers      at   the     police

department, the Defendant continuously referred to himself in the

third person.       He identified himself as Jerimiah.

       DEFENDANT’S EVIDENCE:       The Defendant will offer evidence that

at the time of the acts referred to in the indictment, he suffered

from   a    serious     mental   disease, due   to   that   disease,     did   not

appreciate the nature and quality or the wrongfulness of his

actions.

       EVIDENTIARY ISSUES:         The indictment alleges that the acts

supporting the carjacking charge in Count One occurred in Guilford

County, North Carolina which is in the Middle District of North

Carolina.       The government’s own evidence, provided in discovery,

clearly shows that all acts constituting the carjacking alleged,

occurred in Virginia Beach, Virginia and not Guilford County, North

Carolina.       Defendant has filed a Motion to Dismiss Count One

contesting the venue in this action.

       The First, Sixth and Ninth Circuits have held that “the

commission of a carjacking continues at least while the carjacker

maintains control over the victim and the victim’s car.” Ramirez-

Burgos v. United States, 313 F.3d 23,30 n.9(1st Cir.2002);                 United




           Case 1:19-cr-00054-UA Document 39 Filed 07/20/20 Page 2 of 5
States v. Vasquez-Rivera, 135 F.3d 172, 178(1st Cir. 1998); United

States v. Cline, 362 F.3d 343, 353 (6th Cir. 2994); United States

v. Hicks, 103 F.3d 837,844 n.5(9th Cir. 1996)(reasoning that a

carjacking continues until the victim is permanently separated

from her car).    A panel of the Fourth Circuit cited the above cases

in   United     States      v.   Moore,    402    Fed.Appx.778,(4th         Cir.

2010)(unpublished), a copy of which is attached, the Fourth Circuit

cited the above cases from the First, Sixth and Ninth Circuits in

deciding the effects of threats made during the carjacking.                  The

facts of Moore clearing showed the carjacking was continuing since

the victim and car were still connected.          In the present case, the

victim was left in Virginia and the vehicle transported to North

Carolina.     At that point the carjacking was clearly over prior to

the vehicle entering the State of North Carolina and the Middle

District.

     Defendant is requesting a ruling on his Motion to Dismiss

Count One of the indictment pre-trial unless the Government can

offer evidence to the court of any acts committed by the Defendant

which   could    arguably    establish    proof   of   an   element    of    the

carjacking statute occurring in the Middle District of North

Carolina.

Insanity Defense:

     The defendant has given notice of his intent to rely on the

defense of insanity.        Title 18, United States Code, Section 17

states:
     (a) Affirmative Defense
          It is an affirmative defense to a prosecution




        Case 1:19-cr-00054-UA Document 39 Filed 07/20/20 Page 3 of 5
          under any Federal statute that, at the time of
          the commission of the acts constituting the
          offense, the defendant, as a result of a severe
          mental disease or defect, was unable to appreci-
          ate the nature and quality or the wrongfulness
          of his acts. Mental disease or defect does not
          otherwise constitute a defense.

     (b) Burden of Proof
          The defendant has the burden of proving the de-
          fense of insanity by clear and convincing evi-
          dence.

     In an effort to meet its burden, the defense intends to offer

as witnesses lay persons, as well as experts, who have observed

and/or examined the defendant.


          Respectfully submitted, this 20th day of July, 2020.

                                    LOUIS
                                    Federal Public Defender




                                    /s/ GREGORY DAVIS
                                    Gregory Davis
                                    Assistant Federal Public Defender
                                    North Carolina State Bar #7083
                                    Post Office Box 400
                                    Greensboro, NC 27402
                                    (910) 333-5455




       Case 1:19-cr-00054-UA Document 39 Filed 07/20/20 Page 4 of 5
                         CERTIFICATE OF SERVICE


     I hereby certify that on July 20, 2020, I electronically filed
the foregoing with the Clerk of the Court using the CM/ECF system
which will send notification of such filing to the following:
                Mr. Clifton Barrett
                Assistant United States Attorney


                Ms. Veronica Edmisten
                Assistant United States Attorney


                            LOUIS C. ALLEN III
                            Federal Public Defender


                            /s/ Gregory Davis
                            Gregory Davis
                            Assistant Federal Public Defender
                            North Carolina State Bar #7083
                            251 N. Main Street, Suite 849
                            Winston-Salem, NC 27101
                            (336) 631-5278
                            Email: greg_davis@fd.org




       Case 1:19-cr-00054-UA Document 39 Filed 07/20/20 Page 5 of 5
